Order filed May 12, 2015




                                     In The

                    Fourteenth Court of Appeals
                             NO. 14-14-00431-CV
                          JASMINE RICKS, Appellant

                                       V.

        QUALITY CARRIERS, INC. & CRAIG L. SMITH, Appellee


                   On Appeal from the 157th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2011-17716

                                    ORDER

      On April 28, 2015, appellant filed a motion for an extension of time to file
her reply brief. Appellant represented that the motion was unopposed. Appellees
filed a response on April 30, 2015, which stated that, contrary to appellant’s
representation, appellees do oppose her motion. Therefore, we consider the motion
opposed.

      The motion is GRANTED. Appellant’s reply brief is due on or before
Thursday, June 4, 2015.

                             PER CURIAM